 


110 HRES 266 EH: Supporting the goals and ideals of Professional Social Work Month and World Social Work Day.
U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 266 
In the House of Representatives, U. S.,

March 27, 2007
 
RESOLUTION 
Supporting the goals and ideals of Professional Social Work Month and World Social Work Day. 
 
 
Whereas social workers have the demonstrated education and experience to guide individuals, families, and communities through complex issues and choices; 
Whereas social workers connect individuals, families, and communities to available resources; 
Whereas social workers are dedicated to improving the society in which we live; 
Whereas social workers are positive and compassionate professionals; 
Whereas social workers stand up for others to make sure everyone has access to the same basic rights, protections, and opportunities; 
Whereas social workers have been the driving force behind important social movements in the United States and abroad; and 
Whereas Professional Social Work Month, and World Social Work Day, which is March 27, 2007, will build awareness of the role of professional social workers and their commitment and dedication to individuals, families, and communities everywhere though service delivery, research, education, and legislative advocacy: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Professional Social Work Month and World Social Work Day; 
(2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and who are observing Professional Social Work Month and World Social Work Day; 
(3)encourages the American people to engage in appropriate ceremonies and activities to further promote awareness of the life-changing role of social workers; 
(4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work; and 
(5)encourages young people to seek out educational and professional opportunities to become social workers. 
 
Lorraine C. Miller,Clerk.
